Conviction for selling intoxicating liquor; punishment, two years in the penitentiary.
An examination of this record shows that the statement of facts and bills of exception were filed one hundred and seven days after appellant's motion for new trial was overruled and he gave notice of appeal. The limit allowed by statute (Code Cr. Proc., 1925, Art. 760) for the filing of a statement of facts is ninety days after such notice of appeal is given, and the same limit is allowed for bills of exception when so ordered by the court. In no event can we consider a statement of facts filed as late as the one appearing herein. The indictment, the charge of the court, the judgment and sentence appear regular.
No error appearing, the judgment will be affirmed.
Affirmed.